DETAILED ACTION
General Information
The inventor’s response of July 29, 2022 to the rejection under 35 U.S.C. 171 of May 31, 2022 is acknowledged. 
Claim Objections- Drawing
The amended drawing is objected to because it includes the label FIG. This label is inconsistent with the original label and it does not match the specification description which was not amended. 
To resolve remove the word FIG. from the drawing sheet. 
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d). Each drawing sheet submitted after the filing dale of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version. The marked-up copy must be clearly labeled as "Annotated Sheet" and must be presented in the amendment or remarks section that explains the change(s) to the drawings. See 37 CFR 1.121(d)(1). 
It must be apparent that applicant was in possession of an amended design at the time of original filing. This pertains to the addition or removal of elements, to or from the claim, that were not present or evident in the originally disclosed design.
If applicant chooses to exclude portions of the design from the claim by converting those portions of the article to broken lines, the amendment must meet the written description requirement of 35 U.S.C. 112(a). 
When preparing new or replacement drawings, avoid introducing new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f). 

Specification/Claim Statement
Applicant changed the title but did not amend the claim statement. And the original specification described the angle of view of the figure. This is not included in the amended specification. The examiner recommends filing a complete specification. 
See the rejection below for further regarding the change in title. 
Claim Rejection 35 U.S.C. 112(a)
The claim is finally rejected under 35 U.S.C. 112(a) as failing to comply with the description requirement. The original disclo-sure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Applicant has amended the title to read “pattern for flower pot”. 
The original title is stated in the claim as “ornamentation”. In the WIPO International Registration Publication Data sheet, the title is: “ornamentation”.  
There is nothing in the original application papers to suggest that the article of manufacture in the instant application is a “flower pot”. 
The original drawing shows a strip with four elements. There is nothing in the disclosure that would lead one to believe that this design is related in some way to a flower pot. The Locarno classification for this Hague application is 32/00. The “indication of goods” for this class is graphic symbols, logos, surface patterns and ornamentation. There is no antecedent basis there to support an amendment of the title to a pot.  Therefore, the originally-filed drawings and specification do not support an understanding that applicant was in possession of the design embodied in the article of manufacture now identified in the amended title.
“Adequate description of the invention guards against the inventor’s overreaching by insisting that he recount his invention in such detail that his future claims can be determined to be encompassed within his original creation.”  Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 19 USPQ2d 1111 (Fed. Cir. 1991)
(‘The [written description] inquiry is simply to determine whether the inventor had possession at the earlier date of what was claimed at the later date.’).”; In re Owens, 106 USPQ2d 1248 (CAFC 2013).
Therefore, The particular overall disclosure of the design now claimed, is considered to be a change not supported by the original disclosure in the manner required by the first paragraph of 35 USC 112. Applicant was not in possession of the design now claimed in that the assertion of a specific article of manufacture in which the design is embodied as expressed in any of the titles is not recognizable in the original design. The design as now claimed was not explicitly described in the earlier application papers of the instant application.
Final Rejection under 35 U.S.C 171
The following is a quotation of 35 U.S.C. 171:
Whoever invents any new, original, and ornamental design for an article of manufacture may obtain a patent therefore, subject to the conditions and requirements of this title. The provisions of this title relating to patents for inventions shall apply to patents for designs, except as otherwise provided.
The claim is finally rejected under 35 U.S.C. 171 because the design is not shown applied to an article of manufacture. 
The phrase “an article of manufacture” has been interpreted to be a tangible object or physical substance.  See Henry Hanger & Display Fixture Corp. of America v. Sel-O-Rak Corp., 270 F.2d 635, 640, 123 U.S.P.Q. 3, 6 (5th Cir. 1959); Pelouze Scale & Mfg. Co. v. American Cutlery Co., 102 F. 916, 918 (7th Cir. 1900); Kim Craftsman, Ltd. V. Astra Products, Inc., 212 U.S.P.Q. 268 (D.N.J. 1980); 1 E. Lipscomb, Walker on Patents, 2:11 (1984), 1 W. Robinson, The Law of Patents, 200 (1890).
Showing the design applied to an article is a threshold requirement for design protection under 35 U.S.C. Section 171. Ex parte Strijland, (BdPatApp&Int) 26 USPQ2d 1259, 1262
Note the following related to the claiming of ornamentation apart from an article of manufacture:
1) The fact that the disclosed designs may be surface ornamentation capable of being applied to a variety of articles does not eliminate the requirement of showing an applied design. In re Schnell, id. 
2) A disembodied design or mere picture is not the subject of patent, and it follows that the specification must not so indicate. 
The invention is not the article and is not the design per se, but is the design Applied.  When the applicant has shown the design applied to one article, he has fulfilled the requirement of reducing the invention to practice, and he may state other articles to which the design is to be applied, if, and only if, the mode and effect of such application have been rendered obvious by the example given. In re Application of William Schnell., 8 USPQ 19, 24 (CCPA 1931) citing Ex parte Cady, 1916 C.D. 62, 232 O.G. 621 (Comm' r Pat. 1916) 
3) It should be "clear without further explanation or illustration just how the article will look with the design applied to it." Id.  [T]he design must be shown not to be the mere invention of a picture, irrespective of its manner of use, but that the applicant should be required to show by an appropriate drawing the manner of its application. In re Schnell supra, at 26
4) The claim in a design patent must be directed to the design for an article not the design of an article and is inclusive of ornamental designs of all kinds including surface ornamentation as well as configuration of goods (35 U.S.C. 171). In re Zahn, 204 USPQ 988 at 995(CCPA 1980). Design is inseparable from the article to which it is applied, and cannot exist alone merely as a scheme of ornamentation. 
The title of the design being claimed must correspond to the name of the article in which the design is embodied or applied to.  See MPEP § 1503.01.
In the prior action the examiner rejected the application because the original title, “ornamentation” did not identify an article of manufacture. 
The amended title “pattern for a flower pot” is not an article of manufacture as has been described above. A pattern is a design that includes repetition of one or more elements. 
If applicant chooses to amend the title, the amendment must meet the written description requirement of 35 U.S.C. 112(a). Any change in the title must have antecedent basis in the filed papers. It must be apparent that applicant was in possession of the amended design at the time of original filing. 
Clarification of the title by specifying the article in which the design is embodied in this application will likely introduce new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  
In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  
In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Direct any inquiry concerning any communication from the examiner to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached from 10:00 a.m. to 6:00 p.m. ET.

Examiner Interviews
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. 
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).
The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, is available at:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012. 
See MPEP 402.02(a) for further information. 
Interviews may also be conducted with a registered practitioner “not of record” provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) See MPEP 405. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Email Communications
If email communication is preferred, please email the examiner at karen.acker1@uspto.gov to arrange a time and date for the telephone interview. If both email and telephonic means are required, include preferred days and times for the proposed call. When proposing a day/time for the interview, please consider the examiner’s work schedule indicated in the first paragraph of the contact information of this communication. The email should also be used to determine who will initiate the telephone call. 
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO. The authorization may not be sent by email to the USPTO. 
For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence”: https://www.uspto.gov/patents/maintain/responding-office-actions
Also, see MPEP 502.03 II for further information. 
Patent Center
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/KAREN S ACKER/Primary Examiner, Art Unit 2918